Downey, J.
The appellees sued the appellants upon certain promissory notes, which were executed by the appellants to one Hamilton and by him indorsed to the appellees. The result was a judgment for the appellees, from which the appellants appealed to this court.
The notes which are the foundation of this action were executed at the same time, between the same parties, and for the same consideration, as the notes which were the causes of action in the case of Fordice v. Flardesty, 36 Ind. 23, and, except that the parties are reversed in this court, this case is, in all respects, like that, and the questions are the same. For the reasons there given, this case must be affirmed.
The judgment is affirmed, with four per cent, damages and costs.